Scott, J.
The plaintiff was organized under the act of 1845, “ to incorporate the State Bank of Ohio, and other banking companies,” the 60th section of which prescribes the mode and measure of taxation to which the banks thereby incorporated should be subjected. The act of March 21, 1851, “ to tax banks, and bank and other stocks the same as other property is now taxable by the laws of this State,” provides for a different mode and measure of taxation ; and the sole question arising in the case, is : Does the enactment of 1851 impair the obligations of a contract, and so fall within the prohibition of the tenth section of the first article of the constitution of the United States ?
This question, raised in this case by the pleadings, is identical with that decided by the Supreme Court of the United States in the case of the Piqua Branch of the State Bank of Ohio v. Knoop, 16 How. Rep. 369.
The same question, in effect, was before this court at its present term, and decided in the same way, in the case of Ohio, on relation of Morgan, v. Auditor of Athens county.
The power of the legislature, under the constitution of 1802, to bind the State by such a charter as the bank law of 1845, has also been fully considered and affirmed by this court at its present term, in the case of Matheny v. Golden.
In accordance with these decisions, both of this court and the Supreme Court of the United States, and for the reasons on which those decisions are based, judgment must be entered for the plaintiff.